—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of arson in the second degree (Penal Law § 150.15). We reject his contention that Supreme Court erred in admitting the testimony of his stepdaughter that his wife exclaimed, “[h]e set the house on fire”, as she ran from the house immediately after the fire
*946started. That testimony was properly admitted under the present sense impression exception to the hearsay rule (see, People v Brown, 80 NY2d 729).
By objecting to the admission of his co-worker’s testimony on a ground different from the ground raised on appeal, defendant failed to preserve his present contention for our review (see, People v Osuna, 65 NY2d 822, 824; People v Avellanet, 242 AD2d 865). We decline to exercise our power to review defendant’s contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Arson, 2nd Degree.) Present — Lawton, J. P., Hayes, Callahan, Balio and Boehm, JJ.